UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6240



MAURICE BERNARD STEWART, JR.,

                                              Plaintiff - Appellant,

          versus


MISS LEAK, Employee of (Cantine) Private Food
Contractor in Her Official and Personal
Capacity; MARY ANN SAAR, Secretary of State;
WILLIAM   W.   SONDERVAN,   Commissioner   of
Corrections; SEWALL SMITH, Warden; TYRONE
CROWDER, Captain; SIMON WAINWRIGHT, Chief of
Security; LONG, Major; PRESBURY, Captain;
DONNA HANSON, Captain; WILSON, Lt.; WISE,
Captain; LAWSON, Lt.; NELSON, Lt.; WOODRUM,
Lt.; STRIKE, Captain; MCFARLAND, Lt.; PARRIS
DAVIS, Lt.; CARTER, Lt.; JEFFERSON, Lt.;
HOLMES, Lt.; PEAY, Lt.; STEWART, Lt.; OWENS,
Lt.,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
03-1686-JFM-1)


Submitted:   June 10, 2004                 Decided:   June 17, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Maurice Bernard Stewart, Jr., Appellant Pro Se.    David Phelps
Kennedy, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Maurice   Bernard   Stewart,   Jr.,   appeals   the   district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Stewart v. Leak, No. CA-03-1686-JFM-1 (D. Md.

Jan. 14, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                - 3 -